DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 9/3/2021, claims 1 – 20 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) dated 12/1/2021 and 10/21/2021 are herein reviewed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gsov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 11,140,242 B2 in view of Bhatt et al. (US 6,097,399 A), hereinafter “Bhatt” and further in view of Moore (US 2016/0004820 A1).
Claims 1 – 8 of the instant application are reproduced herein alongside the narrower embodiment of the same limitations found in the U.S. Claims 1 – 8  recite a broader version of the claims of the U.S. Patent as can be seen from the table, and as such a nonstatutory double patenting rejection is proper based upon the obviousness when combined with the cited prior art. Claims 9 – 20 of the instant application recite similar subject matter as claims 1 – 8 and are rejected based upon the same rationale.
Instant Application #17/466,918
U.S. Patent No. 11,140,242 B2
1. A system, comprising: one or more processors configured to: receive state information regarding a component of a computing system;
1. A system for monitoring state information, comprising: 
one or more processors configured to: 
receive state information from an agent executing on a computing system, the state information regarding a component of the computing system;
and for each first time period including a plurality of second time periods, and upon lapse of each second time period within the first time period: aggregate state information received within the first time period so far;
and prior to lapse of a predefined first time period including a plurality of predefined second time periods, and upon lapse of each second time period within the first time period: aggregate state information received within the first time period so far;
and send at least a portion of the aggregated state information to a client.
generate subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instructions of a client; and
send the subscribed state information to the client;
2. The system of claim 1, wherein the one or more processors are configured to aggregate the state information received within the first time period so far by identifying the state information as belonging to the first time period using a start time and an end time associated with the state information received from the agent
2. The system of claim 1, wherein the one or more processors are further configured to:
associate the state information received within the predefined first time period with the predefined first time period using a start time and an end time of the state information received from the agent.
3. The system of claim 1, wherein the one or more processors are further configured to, upon lapse of each second time period within the first time period: determine a display time associated with the at least a portion of the aggregated state information based on a time associated with the first time period; and send the display time to the client
3. The system of claim 2, wherein the one or more processors are further configured to:
determine a display time associated with the aggregated state information based on a time associated with the predefined first time period; and
send the display time to the client.
4. The system of claim 3, wherein the at least a portion of the aggregated state information includes an aggregate metric.
4. The system of claim 3, wherein the client updates a user interface to include display of the subscribed state information including an aggregate metric or aggregate event data associated with the computing system in connection with the display time.
5. The system of claim 3, wherein the at least a portion of the aggregated state information includes aggregate event data.
4. The system of claim 3, wherein the client updates a user interface to include display of the subscribed state information including an aggregate metric or aggregate event data associated with the computing system in connection with the display time.
6. The system of claim 3, wherein, for each second time period within the first time period, the client updates a user interface to include a display of the at least a portion of the aggregated state information with the display time.
4. The system of claim 3, wherein the client updates a user interface to include display of the subscribed state information including an aggregate metric or aggregate event data associated with the computing system in connection with the display time.
7. The system of claim 1, wherein the at least a portion of the aggregated state information sent to the client upon lapse of each second time period includes subscribed state information, the subscribed state information defining a subset of the aggregated state information of the second time period selected based on instructions from the client.
(from claim 1) generate subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instructions of a client; and
send the subscribed state information to the client;

8. The system of claim 7, wherein the one or more processors are further configured to: generate a subscription based on the instructions from the client, the subscription defining a filtering applied to the aggregated state information.
7. The system of claim 1, wherein the one or more processors are further configured to:
receive the instructions from the client, the instructions indicating a request for the subscribed state information, the subscribed state information generated by filtering the aggregated state information based on the instructions.

U.S. Patent No. 11,140,242 B2 fails to teach a subscription defining a length of the plurality of second time periods and associating the subscription with a plurality of clients to generate instances of subscribed state information for the plurality of clients.
However, in analogous art, Bhatt teaches a subscription defining a length of the plurality of second time periods (user may define preferences including the aggregation interval (Bhatt Col. 7 Line 44 – 64)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Bhatt related to allowing a user to define time intervals at their preference and apply them to the teachings of U.S. Patent No. 11,140,242 B2 for the purpose of allowing user to control the aggregation process using input (Bhatt Col. 6 Lines 44 – 55). One would be motivated as such as this allows users to display data at speeds at which they can understand the data (Bhatt Col. 4 Lines 6 – 25).
U.S. Patent No. 11,140,242 B2 and Bhatt fail to teach associating the subscription with a plurality of clients to generate instances of subscribed state information for the plurality of clients.
However, in analogous art, Moore teaches associating a subscription with a plurality of clients to generate instances of subscribed information for the plurality of clients (sharing data filters with other users as data perspectives (Moore Paragraph [0389])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Moore related to sharing data subset parameters between different users and apply them to the teachings of U.S. Patent No. 11,140,242 B2 and Bhatt for the purpose of sharing a user’s perspective of acquired data among other users. One would be motivated as such as this allows the intelligent filtering enabled by a data feed to be created for different users and adapted to distinct markets (Moore Paragraph [0389]).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 – 7, 9 – 13, 14, 16, and 17 – 19 are rejected under 35 U.S.C. §101 as being directed to nonpatentable subject matter.
The claimed invention, as recited in Claims 1 – 5, 7, 9 – 12, 14, 16, 17, and 19 is directed to an abstract idea, specifically the judicial exception without significantly more. The rationale for the rejection is as follows:
The claimed invention is directed to an abstract idea and, more specifically, to the judicial exception of mental process. Claims 1 – 5, 7, 9 – 12, 14, 16, 17, and 19 are specifically directed to the sub-category of evaluations performed in the human mind. Claim 16 recites limitations that recite a method of evaluating and sending information and more specifically of receiving state information, determining time periods, aggregating information based upon the time periods, and sending information based upon the time periods.
Claim 16, recites, sans additional elements,
”receiving state information regarding a component of a computing system” (receiving information is performed by the human mind (e.g., through visual or auditory senses))
“for each first time period including a plurality of second time periods, and upon lapse of each second time period within the first time period: aggregating state information received within the first time period so far” (aggregating, combining, or average data can be performed by the human mind through cognitive processes)
“sending at least a portion of the aggregated state information to a client” (human beings may send information using auditory or visual means)
As shown above, the steps of the method of Claim 16 recites a method of making evaluations using the human mind and sending or receiving data abstractly. The claimed invention is directed to the abstract idea of a mental process comprising mental evaluations and the transmission and reception of information.
Claim 16 recites the additional elements:
“one or more processors”
The claimed elements above are no more than generic computer hardware performing generic computer functions. The additional elements do not integrate the judicial exception, specifically the managing of personal behavior, into a practical application. The limitations are not indicative of integration into a practical application as they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Claim 1 specifically uses generic computers and their generic computer functions to implement the abstract idea of managing personal behavior on the general computers and therefore does not integrate the abstract idea of managing personal behavior into a practical application, as the generic computers are merely a tool to implement the abstract idea.
Independent claims 1 and 9 are rejected based upon the same rationale, and further recite additional elements as “a non-transitory computer readable medium comprising stored program code that when executed by one or more processors…”.
The claimed elements are further well-known, routine, and/or conventional elements in the art. Westphal (US 2015/0081470 A1) teaches implementing a server using a processor which executes instructions from computer-readable media, and that such an implementation is appreciated by one of ordinary skill in the art (Westphal Paragraph [0015]). Barber et al. (US 2018/0096323 A1), hereinafter “Barber” teaches client terminals are computer-based systems, including “general purpose” computers and their components and operating systems are “known” (Barber Paragraph [0032]). Barber teaches a display including “conventional” mechanisms and are known to those “having ordinary skill in the art”. Such displays comprise graphical user interfaces (Barber Paragraph [0037]).
	The additional elements were reconsidered and were found to be only generic computer components being used to execute the abstract ideas. The claim does not have anything significantly more than the idea itself.  As result, the claim is directed towards the judicial exceptions and are not patent eligible. Such additional elements do not integrate the invention into a practical application or add anything more than the abstract idea itself.
Dependent Claims 2 – 7, 10 – 13, 14, and 17 – 19 inherit the rejections of their respective parent claims. Dependent Claims 2 – 7, 10 – 13, 14, and 17 – 19 further recite steps and elements of the abstract idea as:
	Claims 2, 7, 10, and 17 recite an additional step in the abstract idea as “aggregate the state information received with the first time period so far by identifying the state information as belonging to the first time period using a start time and an end time associated with the state information received from an agent”. The human mind may determine associations using data including temporal data.
	Claims 3, 11, and 18 recite additional steps of the abstract idea as “determine a display time associated with at least a portion of the aggregated state information based on a time associated with the first time period,” and “send the display time to the client”. Making determining and receiving information and sending information are performable by the human mind through cognitive processes and the exchange of visual or auditory information, respectively.
	Claims 6, 13, and 18 further recite additional elements of the abstract idea as “for each second time period within the first time period, the client updates a user interface to include a display of the at least a portion of the aggregated state information with the display time”. Updating a display, as shown by Barber, above, is a generic function of generic hardware and therefore updating a display with information determined through abstract manners does not amount to significantly more than the abstract idea.
	Claims 4, 5, 12, and 19 recite additional abstract elements as “aggregate metric(s)” and “aggregate event data”. Such elements are abstract and conceptual in nature.
	Claims 7 and 14 recite additional abstract steps of the abstract idea as “wherein the at least a portion of the aggregated state information sent to the client upon lapse of each second time period includes subscribed state information, the subscribed state information defining a subset of the aggregated state information of the second time period selected based on instructions from the client”. The human mind is capable of receiving instructions (e.g., through auditory or visual means) and making determinations and evaluations such as defining subsets of a larger subset.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 10, 15, and 17 are rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the subject matter which an inventor or a joint inventor regards as the invention.
Claim 2 recites, in part, “…identifying the state information as belonging to the first time period using a start time and an end time associated with the state information received from the agent” (Examiner’s emphasis). The claimed element “the agent” lacks proper antecedent basis in the claims. Neither claim 1 (of which claim 2 depends) nor claim 2 recite an “agent” and therefore the aforementioned claimed element of “the agent” is indefinite. One of ordinary skill in the art may not know how to make, use, or practice the invention with additional information not included in the claimed invention. Claims 10 and 17 recite similar subject matter and are rejected based upon the same rationale.
Claim 15 recites, in part, “generate a subscription based on the instructions from the client…” (Examiner’s emphasis). The claimed element, “the instructions from the client” lacks proper antecedent basis in the claims. Neither claim 9 (of which claim 15 depends) nor claim 15 recite instructions in a manner to properly define or detail the claimed element to a sufficient degree to grant one of ordinary skill in the art the necessary information to make, use or practice the invention. As such, claim 15 is indefinite due to this lack of clarity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 – 6, 9, 11 – 13, 16, 18, and 19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Bhatt et al. (US 6,097,399 A), hereinafter “Bhatt”.
Regarding claim 1, Bhatt teaches a system, comprising: 
one or more processors (aggregation device 3 implemented in a computing device (Bhatt Col. 5 Line 63 – Col. 6 Line 5)) configured to: 
receive state information regarding a component of a computing system (aggregation device 3 receives event stream data comprising discrete data such as system load readings (e.g., “state” of a system) (Bhatt Col. 5 Lines 11 – 41)); and
for each first time period (display update intervals) including a plurality of second time periods (aggregation intervals), and upon lapse of each second time period within the first time period: 
aggregate state information received within the first time period so far (aggregating data items at an aggregation interval determined by the user input values (Bhatt Col. 7 Lines 20 – 67)); and 
send at least a portion of the aggregated state information to a client (display update interval is used to determine when the next update of the display occurs (Bhatt Col. 8 Lines 58 – 60) sending data to the client device to be rendered at the display update interval (Bhatt Fig. 2B) wherein the display device 8 is separate from the aggregation device 3 (Bhatt Fig. 2A and Col. 5 Line 63 – Col. 6 Line 5)).  

Regarding claim 3, Bhatt teaches the system of claim 1, wherein the one or more processors are further configured to, upon lapse of each second time period within the first time period: 
determine a display time associated with the at least a portion of the aggregated state information based on a time associated with the first time period (subsequent to aggregating data items, determining the next update time for the next aggregation set (Bhatt Col. 8 Line 61 – Col. 9 Line 9)); and 
send the display time to the client (presenting the display time to the user for selection (Bhatt Col. 10 Lines 53 – 60)).  

Regarding claim 4, Bhatt teaches the system of claim 3, wherein the at least a portion of the aggregated state information includes an aggregate metric (aggregated data may be an average of discrete data of device load (Bhatt Col. 5 Lines 11 – 26 and Col. 2 Lines 40 – 44)).  

Regarding claim 5, Bhatt teaches the system of claim 3, wherein the at least a portion of the aggregated state information includes aggregate event data (presenting aggregated data to the user (Bhatt Col. 8 Lines 58 – 60) wherein the user may detect events using the aggregated data (Bhatt Col. 1 Lines 28 – 30)).  

Regarding claim 6, Bhatt teaches the system of claim 3, wherein, for each second time period within the first time period, the client updates a user interface to include a display of the at least a portion of the aggregated state information with the display time (display update interval is used to determine when the next update of the display occurs (Bhatt Col. 8 Lines 58 – 60) sending data to the client device to be rendered at the display update interval (Bhatt Fig. 2B) wherein the aggregation interval and the display update interval are the same for real-time data (Bhatt Col. 8 Lines 47 – 60)).  

Regarding claim 9, Bhatt teaches a non-transitory computer readable medium comprising stored program code (aggregation device 3 implemented in a computing device (Bhatt Col. 5 Line 63 – Col. 6 Line 5)) that when executed by one or more processors configure the one or more processors to: 
receive state information regarding a component of a computing system (aggregation device 3 receives event stream data comprising discrete data such as system load readings (e.g., “state” of a system) (Bhatt Col. 5 Lines 11 – 41)); and
for each first time period (display update intervals) including a plurality of second time periods (aggregation intervals), and upon lapse of each second time period within the first time period: 
aggregate state information received within the first time period so far (aggregating data items at an aggregation interval determined by the user input values (Bhatt Col. 7 Lines 20 – 67)); and 
send at least a portion of the aggregated state information to a client (display update interval is used to determine when the next update of the display occurs (Bhatt Col. 8 Lines 58 – 60) sending data to the client device to be rendered at the display update interval (Bhatt Fig. 2B) wherein the display device 8 is separate from the aggregation device 3 (Bhatt Fig. 2A and Col. 5 Line 63 – Col. 6 Line 5)).  

Regarding claim 11, Bhatt teaches the computer readable medium of claim 9, wherein the program code further configures the one or more processors to, upon lapse of each second time period within the first time period: 
determine a display time associated with the at least a portion of the aggregated state information based on a time associated with the first time period (subsequent to aggregating data items, determining the next update time for the next aggregation set (Bhatt Col. 8 Line 61 – Col. 9 Line 9)); and 
send the display time to the client (presenting the display time to the user for selection (Bhatt Col. 10 Lines 53 – 60)).  

Regarding claim 12, Bhatt teaches the computer readable medium of claim 11, wherein the at least a portion of the aggregated state information includes at least one of an aggregate metric or aggregate event data (aggregated data may be an average of discrete data of device load (Bhatt Col. 5 Lines 11 – 26 and Col. 2 Lines 40 – 44)).  

Regarding claim 13, Bhatt teaches the computer readable medium of claim 11, wherein, for each second time period within the first time period, the client updates a user interface to include a display of the at least a portion of the aggregated state information with the display time (display update interval is used to determine when the next update of the display occurs (Bhatt Col. 8 Lines 58 – 60) sending data to the client device to be rendered at the display update interval (Bhatt Fig. 2B) wherein the aggregation interval and the display update interval are the same for real-time data (Bhatt Col. 8 Lines 47 – 60)).  

Regarding claim 16, Bhatt teaches a method, comprising, by one or more processors (aggregation device 3 implemented in a computing device (Bhatt Col. 5 Line 63 – Col. 6 Line 5)): 
receiving state information regarding a component of a computing system (aggregation device 3 receives event stream data comprising discrete data such as system load readings (e.g., “state” of a system) (Bhatt Col. 5 Lines 11 – 41)); and
for each first time period (display update intervals) including a plurality of second time periods (aggregation intervals), and upon lapse of each second time period within the first time period: 
aggregating state information received within the first time period so far (aggregating data items at an aggregation interval determined by the user input values (Bhatt Col. 7 Lines 20 – 67)); and 
sending at least a portion of the aggregated state information to a client (display update interval is used to determine when the next update of the display occurs (Bhatt Col. 8 Lines 58 – 60) sending data to the client device to be rendered at the display update interval (Bhatt Fig. 2B) wherein the display device 8 is separate from the aggregation device 3 (Bhatt Fig. 2A and Col. 5 Line 63 – Col. 6 Line 5)).  

Regarding claim 18, Bhatt teaches the method of clam 16, further comprising, by the one or more processors and upon lapse of each second time period within the first time period: 
determine a display time associated with the at least a portion of the aggregated state information based on a time associated with the first time period (subsequent to aggregating data items, determining the next update time for the next aggregation set (Bhatt Col. 8 Line 61 – Col. 9 Line 9)); and 
send the display time to the client (presenting the display time to the user for selection (Bhatt Col. 10 Lines 53 – 60)); and 
wherein for each second time period within the first time period, the client updates a user interface to include a display of the at least a portion of the aggregated state information with the display time (display update interval is used to determine when the next update of the display occurs (Bhatt Col. 8 Lines 58 – 60) sending data to the client device to be rendered at the display update interval (Bhatt Fig. 2B) wherein the aggregation interval and the display update interval are the same for real-time data (Bhatt Col. 8 Lines 47 – 60)).  

Regarding claim 19, Bhatt teaches the method of claim 18, wherein the at least a portion of the aggregated state information includes at least one of an aggregate metric or aggregate event data (aggregated data may be an average of discrete data of device load (Bhatt Col. 5 Lines 11 – 26 and Col. 2 Lines 40 – 44)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 7, 10, 14, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Bhatt in view of Hsiao et al. (US 2015/0295778 A1), hereinafter “Hsiao”.
Regarding claim 2, where Bhatt teaches the system of claim 1, wherein the one or more processors are configured to aggregate the state information received within the first time period so far by identifying the state information as belonging to the first time period using a time associated with the state information (data items are aggregated by the aggregation device 3 based upon a determination by examination of the data streams themselves, including a time stamp associated with ach data item (Bhatt Col. 5 Lines 28 – 42)), Bhatt fails to teach identifying information as belonging to a first time period using a start time and end time and information being received from the agent.
However, in analogous art, Hsiao teaches identifying information as belonging to a first time period using a start time and end time (time-series event data comprises a start time and an end time (Hsiao Paragraph [0173])) and information being received from the agent (utilizing remote capture agents to generate event stream data (Hsiao Paragraph [0010])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hsiao related to tracking event time information and collecting network data using agents and apply them to the teachings of Bhatt for the purpose of collecting time-series event data distributed through a network. One would be motivated as such as this allows for terminating the capture of the event data at the end of an event stream (Hsiao Paragraph [0012]) and software agents avert the need to deploy and connect physical hardware to capture network data (Hsiao Paragraph [0010]).

Regarding claim 7, where Bhatt teaches the system of claim 1, wherein the at least a portion of the aggregated state information sent to the client upon lapse of each second time period aggregating data items at an aggregation interval determined by the user input values (Bhatt Col. 7 Lines 20 – 67) display update interval is used to determine when the next update of the display occurs (Bhatt Col. 8 Lines 58 – 60) sending data to the client device to be rendered at the display update interval (Bhatt Fig. 2B)), Bhatt fails to teach aggregated information includes subscribed information, the subscribed state information defining a subset of the aggregated information selected based on instructions from the client.
However, in analogous art, Hsiao teaches aggregated information includes subscribed information, the subscribed state information defining a subset of the aggregated information selected based on instructions from the client (filtering a subset of the event information based upon filtering criteria (Hsiao Paragraph [0106]) wherein filtering of existing data is performed by the user using the GUI (Hsiao Paragraph [0191])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hsiao related to filtering the data for refined display and apply them to the teachings of Bhatt for the purpose of creating a new event stream. One would be motivated as such as this allows a user to customize specific data they would prefer to see (Hsiao Paragraphs [0191] and [0225]).  

Regarding claim 10, where Bhatt teaches the computer readable medium of claim 9, wherein the program code configures the one or more processors to aggregate the state information received within the first time period so far by identifying the state information as belonging to the first time period using a time associated with the state information (data items are aggregated by the aggregation device 3 based upon a determination by examination of the data streams themselves, including a time stamp associated with ach data item (Bhatt Col. 5 Lines 28 – 42)), Bhatt fails to teach identifying information as belonging to a first time period using a start time and end time and information being received from the agent.
However, in analogous art, Hsiao teaches identifying information as belonging to a first time period using a start time and end time (time-series event data comprises a start time and an end time (Hsiao Paragraph [0173])) and information being received from the agent (utilizing remote capture agents to generate event stream data (Hsiao Paragraph [0010])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hsiao related to tracking event time information and collecting network data using agents and apply them to the teachings of Bhatt for the purpose of collecting time-series event data distributed through a network. One would be motivated as such as this allows for terminating the capture of the event data at the end of an event stream (Hsiao Paragraph [0012]) and software agents avert the need to deploy and connect physical hardware to capture network data (Hsiao Paragraph [0010]).

Regarding claim 14, where Bhatt teaches the computer readable medium of claim 9, wherein the at least a portion of the aggregated state information is sent to the client upon lapse of each second time period (aggregating data items at an aggregation interval determined by the user input values (Bhatt Col. 7 Lines 20 – 67) display update interval is used to determine when the next update of the display occurs (Bhatt Col. 8 Lines 58 – 60) sending data to the client device to be rendered at the display update interval (Bhatt Fig. 2B)), Bhatt fails to teach aggregated information includes subscribed information, the subscribed state information defining a subset of the aggregated information selected based on instructions from the client.
However, in analogous art, Hsiao teaches aggregated information includes subscribed information, the subscribed state information defining a subset of the aggregated information selected based on instructions from the client (filtering a subset of the event information based upon filtering criteria (Hsiao Paragraph [0106]) wherein filtering of existing data is performed by the user using the GUI (Hsiao Paragraph [0191])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hsiao related to filtering the data for refined display and apply them to the teachings of Bhatt for the purpose of creating a new event stream. One would be motivated as such as this allows a user to customize specific data they would prefer to see (Hsiao Paragraphs [0191] and [0225]).  

Regarding claim 17, where Bhatt teaches the method of clam 16, further comprising, by the one or more processors, aggregating the state information received within the first time period so far by identifying the state information as belonging to the first time period using a time associated with the state information (data items are aggregated by the aggregation device 3 based upon a determination by examination of the data streams themselves, including a time stamp associated with ach data item (Bhatt Col. 5 Lines 28 – 42)), Bhatt fails to teach identifying information as belonging to a first time period using a start time and end time and information being received from the agent.
However, in analogous art, Hsiao teaches identifying information as belonging to a first time period using a start time and end time (time-series event data comprises a start time and an end time (Hsiao Paragraph [0173])) and information being received from the agent (utilizing remote capture agents to generate event stream data (Hsiao Paragraph [0010])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hsiao related to tracking event time information and collecting network data using agents and apply them to the teachings of Bhatt for the purpose of collecting time-series event data distributed through a network. One would be motivated as such as this allows for terminating the capture of the event data at the end of an event stream (Hsiao Paragraph [0012]) and software agents avert the need to deploy and connect physical hardware to capture network data (Hsiao Paragraph [0010]).

Claims 8, 15, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Bhatt in view of Hsiao and further in view of Moore (US 2016/0004820 A1).
Regarding claim 8, where Bhatt and Hsiao teach the system of claim 7, wherein the one or more processors are further configured to generate a subscription based on the instructions from the client, the subscription defining a filtering applied to the aggregated state information and a length of the plurality of second time periods (filtering criteria applied to all additionally collected and aggregated data based upon the client inputs (Hsiao Paragraphs [0208 – 0213]) user may define the aggregation interval (Bhatt Col. 7 Line 44 – 64) inherits motivation to combine from respective parent claims.), Bhatt and Hsiao fail to teach associate the subscription with a plurality of clients to generate instances of subscribed information for the plurality of clients.  
However, in analogous art, Moore teaches associating a subscription with a plurality of clients to generate instances of subscribed information for the plurality of clients (sharing data filters with other users as data perspectives (Moore Paragraph [0389])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Moore related to sharing data subset parameters between different users and apply them to the teachings of Bhatt and Hsiao for the purpose of sharing a user’s perspective of acquired data among other users. One would be motivated as such as this allows the intelligent filtering enabled by a data feed to be created for different users and adapted to distinct markets (Moore Paragraph [0389]).

Regarding claim 15, where Bhatt teaches a computer readable medium of claim 9, wherein the program code further configures the one or more processors to generate a subscription based on the instructions from the client (user may define the aggregation interval (Bhatt Col. 7 Line 44 – 64)), the subscription defining a length of the plurality of second time periods, Bhatt fails to teach a subscription defining filtering applied to the aggregated state information and associate the subscription with a plurality of clients to generate instances of subscribed state information for the plurality of clients.  
However, in analogous art, Hsiao teaches a subscription defining filtering applied to the aggregated state information (filtering a subset of the event information based upon filtering criteria (Hsiao Paragraph [0106]) wherein filtering of existing data is performed by the user using the GUI (Hsiao Paragraph [0191])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hsiao related to filtering the data for refined display and apply them to the teachings of Bhatt for the purpose of creating a new event stream. One would be motivated as such as this allows a user to customize specific data they would prefer to see (Hsiao Paragraphs [0191] and [0225]).  
Bhatt and Hsiao fail to teach associating the subscription with a plurality of clients to generate instances of subscribed state information for the plurality of clients.
However, in analogous art, Moore teaches associating a subscription with a plurality of clients to generate instances of subscribed information for the plurality of clients (sharing data filters with other users as data perspectives (Moore Paragraph [0389])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Moore related to sharing data subset parameters between different users and apply them to the teachings of Bhatt and Hsiao for the purpose of sharing a user’s perspective of acquired data among other users. One would be motivated as such as this allows the intelligent filtering enabled by a data feed to be created for different users and adapted to distinct markets (Moore Paragraph [0389]).

Regarding claim 20, where Bhatt teaches the method of claim 16, wherein at least a portion of the aggregated state information is sent to the client upon lapse of each second time period (aggregating data items at an aggregation interval determined by the user input values (Bhatt Col. 7 Lines 20 – 67) display update interval is used to determine when the next update of the display occurs (Bhatt Col. 8 Lines 58 – 60) sending data to the client device to be rendered at the display update interval (Bhatt Fig. 2B)), Bhatt fails to teach aggregated information includes subscribed information, the subscribed state information defining a subset of the aggregated information selected based on instructions from the client, a subscription defining filtering applied to the aggregated state information and associating the subscription with a plurality of clients to generate instances of subscribed state information for the plurality of clients.
However, in analogous art, Hsiao teaches aggregated information includes subscribed information, the subscribed state information defining a subset of the aggregated information selected based on instructions from the client and a subscription defining filtering applied to the aggregated state information (filtering a subset of the event information based upon filtering criteria (Hsiao Paragraph [0106]) wherein filtering of existing data is performed by the user using the GUI (Hsiao Paragraph [0191])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hsiao related to filtering the data for refined display and apply them to the teachings of Bhatt for the purpose of creating a new event stream. One would be motivated as such as this allows a user to customize specific data they would prefer to see (Hsiao Paragraphs [0191] and [0225]).  
Bhatt and Hsiao fail to teach associating the subscription with a plurality of clients to generate instances of subscribed state information for the plurality of clients.
However, in analogous art, Moore teaches associating a subscription with a plurality of clients to generate instances of subscribed information for the plurality of clients (sharing data filters with other users as data perspectives (Moore Paragraph [0389])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Moore related to sharing data subset parameters between different users and apply them to the teachings of Bhatt and Hsiao for the purpose of sharing a user’s perspective of acquired data among other users. One would be motivated as such as this allows the intelligent filtering enabled by a data feed to be created for different users and adapted to distinct markets (Moore Paragraph [0389]).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Richards et al. (US 2018/0091413 A1) teaches collecting network health information in a distributed network for displaying of performance data on a graphical user interface.
Bath et al. (US 2018/0089328 A1) teaches ingesting collected metric data of a measured system and providing key performance data for display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 5712703631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/             Examiner, Art Unit 2454             

/GLENTON B BURGESS/             Supervisory Patent Examiner, Art Unit 2454